Case 1:17-cv-10432-DJC Document 66 Filed 12/17/18 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS


AMANDA ARNOLD,
    Plaintiff,                                      Civil Action No.: 17-10432-DJC

VS.

THE WOODS HOLE, MARTHA’S
VINEYARD AND NANTUCKET
STEAMSHIP AUTHORITY,
     Defendant.



             DEFENDANT’S MOTION IN LIMINE TO PRECLUDE
         EVIDENCE OF SURREPTITIOUS PHOTOGRAPHS AND VIDEO

        Now comes the defendant, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority (hereinafter the “Steamship Authority”), in the above captioned civil

action, by and through its undersigned counsel, Clinton & Muzyka, P.C., and hereby

submits its Motion In Limine to Preclude Evidence of Surreptitious Photographs and Video.

       Plaintiff has provided a number of photographs and videos taken surreptitiously

onboard the M/V EAGLE in May of 2017. Plaintiff, however, never identified the person

who took these photographs and video during discovery. Plaintiff testified at her deposition

that she did not know who took the photographs and video. Because Defendant was

deprived of the opportunity to depose the individual(s) who obtained these photographs and

video, the photographs and video should be precluded from evidence at trial.

       WHEREFORE, Defendant respectfully moves this Honorable Court that all

photographs and video obtained surreptitiously be precluded from evidence at trial.
Case 1:17-cv-10432-DJC Document 66 Filed 12/17/18 Page 2 of 2
                                                2


                                                        By its attorneys,
                                                        CLINTON & MUZYKA, P.C.

                                                        /s/ Olaf Aprans
                                                        ___________________________
                                                        Thomas J. Muzyka
                                                        BBO NO: 365540
                                                        Olaf Aprans
                                                        BBO NO: 670434
                                                        88 Black Falcon Avenue
                                                        Suite 200
                                                        Boston, MA 02210
                                                        (617) 723-9165
                                                        Fax#: (617) 720-3489
                                                        Email: oaprans@clinmuzyka.com




                                CERTIFICATE OF SERVICE

        Pursuant to Local Rule 5.2, I hereby certify that the above document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those indicated as non registered
participants on December 17, 2018.


                                                        /s/ Olaf Aprans
                                                        _______________________
                                                        Olaf Aprans
